DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Amendment filed on June 14, 2022.  Claims 1-2 were amended; and claim 8 was cancelled.  Thus, claims 1-7 are pending. 

Drawings
The drawings filed on 06/14/2022 are accepted.

Title of the Invention
The title of the invention filed on 06/14/2022 is accepted.

Abstract
The Abstract of the disclosure filed on 06/14/2022 is accepted.

Specification
The amendments to the disclosure filed on 06/14/2022 are accepted.


Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for predicting a clamp force using a convolutional neural network, the method comprising: generating a cepstrum image containing frequency change information as a pixel value and processed from measured data from a component by a signal processing analysis apparatus; extracting a characteristic image multiplied by a predetermined weight value to pixels of the generated cepstrum image through artificial intelligence learning; extracting, as a representative image, a largest pixel from the extracted characteristic image; synthesizing an image by synthesizing the extracted representative image information by a dense layer; and predicting a clamp force by comparing a similarity of the synthesized image with a predetermined value and indicating a clamp force having a highest similarity.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “generating a cepstrum image containing frequency change information as a pixel value…” (See FIG. 2; ¶48-51, of the instant specification), “extracting a characteristic image multiplied by a predetermined weight value to pixels of the generated cepstrum image through artificial intelligence learning…” (See FIG. 2; ¶48-51, of the instant specification), “synthesizing an image by synthesizing the extracted representative image…” (See FIG. 2; ¶67, of the instant specification), and “predicting a clamp force by comparing a similarity of the synthesized image…” (See FIG. 2; ¶68-¶88, of the instant specification), each of which is a mathematical process.  Claim 1 additionally recites the step of “extracting…a largest pixel from the extracted characteristic image…” (See FIG. 2; ¶63, of the instant specification), which is a mental process.
What remains of the claimed method is a generic “signal processing analysis apparatus” (See FIG. 1; ¶47-49, of the instant specification), and a data gathering step “generating a cepstrum image…” (See FIG. 1; ¶47, of the instant specification; and FIG. 3; ¶76 which recites “A cepstrum image 100 is acquired as data measured from a component, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted clamp force.
Under Step 2B, since the only elements outside the judicial exception is generic signal processing analysis apparatus, which comprises generic hardware, and a generic data gathering step, which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on June 14, 2022 have been fully considered.  Applicant’s arguments regarding the citied prior art are persuasive.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pp. 11-12) that by adding a machine to performs the steps of the method of claim 1, that the claim is directed to patent eligible subject matter.  Applicant’s also argue that claim 1 recites a transformation of an article from a state or thing into another.  Applicant’s arguments are not well taken.
Claim 1 recites a generic “signal processing analysis apparatus” (See FIG. 1; ¶47-49, of the instant specification), which comprises conventional hardware.  However, conventional/generic hardware does not amount significantly more than the judicial exception under Step 2B.  A “signal processing analysis apparatus” does not comprise a particular machine.
Claim 1 additionally recites a data gathering step “generating a cepstrum image…” (See FIG. 1; ¶47, of the instant specification; and FIG. 3; ¶76 which recites “A cepstrum image 100 is acquired as data measured from a component, of the instant specification), which is set forth at a highly generic level and which comprises an insignificant extra-solution” activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).  Thus, under Step 2B, the only elements outside the judicial exception is generic signal processing analysis apparatus, which comprises generic hardware, and a generic data gathering step, which is an insignificant extra-solution activity, the claim does not recite significantly more than the judicial exception. 
Applicant’s further argue that claim 1 recites “a specific solution to a problem of a conventional prediction technology which is complicated and there is a problem in that real-time clamp force prediction is difficult and accuracy is low.”  However, these limitations, such as “real-time clamp force prediction,” nor elements representative thereof are recited in the claim.
Thus, under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted clamp force.
Under Step 2B, since the only elements outside the judicial exception is generic signal processing analysis apparatus, which comprises generic hardware, and a generic data gathering step, which is an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1 does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Therefore, the rejection of claim 1, and dependent claims 2-7, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864